Citation Nr: 1424684	
Decision Date: 06/02/14    Archive Date: 06/16/14	

DOCKET NO.  08-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his case manager



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a rating decision of April 1997, the RO denied entitlement to service connection for lumbar strain.  In a subsequent rating decision of March 2006, the RO denied entitlement to service connection for a "back condition."  The Veteran voiced no disagreement with either of those decisions, both of which have now become final.  Since the time of the March 2006 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of service connection for a low back disability, and the current appeal ensued.

In a decision of February 2011, the Board found that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for bilateral pes planus and the residuals of a left foot injury, and similarly denied entitlement to service connection for hepatitis C.  At that same time, the Board remanded for additional development the issue of whether new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a low back disability, as well as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is once again being REMANDED to the Agency of 

Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of April 1997, of which the Veteran was notified, and with which he did not file a timely appeal, the RO denied entitlement to service connection for lumbar strain.

2.  In a rating decision of March 2006, of which the Veteran was notified, and with which he did not file a timely appeal, the RO denied entitlement to service connection for a "back condition."

3.  Evidence received since the time of the RO's most recent decision in March 2006 denying entitlement to service connection for a back disability, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The decisions of the RO in April 1997 and March 2006 denying entitlement to service connection for a back disability are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the RO's most recent decision in March 2006 denying entitlement to service connection for a back disability is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of May 2007, April 2010, and February 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his VA case manager, offered during the course of a hearing before the undersigned Veterans Law Judge in October 2010, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back pathology had its origin during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

Evidence is considered to be "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the aforementioned rating decision in April 1997, it was noted that the Veteran's acute lumbar muscle strain shown in service was due to lifting, and usually treated with Motrin.  Further noted was that, while there was a record of treatment in service for acute lumbar strain, no permanent residual or chronic disability subject to service connection was shown by service treatment records, or demonstrated by the evidence following service.  Under the circumstances, entitlement to service connection for a chronic low back disability was denied.  The Veteran was notified, did not appeal, and the decision is final.

At the time of a subsequent rating decision in March 2006, it was noted that service connection for a back condition had previously been denied in a rating decision of April 1997 on the basis that there was no evidence of a chronic back condition which was incurred in or aggravated by the Veteran's military service.  Moreover, radiographic studies taken at the time were within normal limits.  Again, the Veteran was notified, did not appeal, and the decision is final.

Significantly, a review of evidence from various VA Medical Centers submitted in conjunction with the Veteran's current claim, although new in that it had not previously been considered, was not material, given that it did not relate to an unestablished fact necessary to substantiate the claim.  Nor did it raise a reasonable possibility of substantiating the Veteran's claim.  Under the circumstances, and given that no new and material evidence had been received sufficient to reopen the Veteran's previously denied claim, the denial of entitlement to service connection for a chronic back disability was continued.

Evidence received since the time of the March 2006 rating decision, consisting, for the most part, of VA treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  In that regard, at the time of a VA spine examination in May 2010, which examination involved a full review of the Veteran's claims folder and medical records, it was noted that magnetic resonance imaging conducted in July 2008 was consistent with degenerative changes at the levels of the 1st and 2nd and 2nd and 3rd lumbar vertebrae, as well as right lateral disc protrusion at the level of the 2nd and 3rd lumbar vertebrae, with an accompanying annular fissure.  The pertinent diagnosis noted was degenerative disc disease of the lumbar spine.  

Significantly, following a review of the Veteran's claims folder and service treatment records, it was noted that there was a one-time notation of back pain in December 1975, at which time the Veteran reportedly hurt his back while moving something.  At that time, the Veteran was treated with medication.  Additionally, in September 1997, the Veteran indicated that he was in good health, with no evidence of any deformity of the bones or joints, no arthritis, and no rheumatism.  While it was true that, in November 2005, the Veteran did complain of chronic low back pain, following a review of the Veteran's claims folder and an examination of the Veteran, it was the opinion of the examiner that the Veteran's current low back disability was less likely than not related to his one-time back spasms in service.  Moreover, based on the examiner's expertise and knowledge, "one time" back stain did not cause a chronic back condition.  Finally, according to the examiner, there was no documentation showing continuity of care for the Veteran's back condition during the period from 1977 to 2005.

In an addendum to the aforementioned VA spine examination dated in May 2012, the same VA examiner who had conducted the May 2010 examination indicated that he had reviewed the May 2010 spine examination, and additionally reviewed the Veteran's service treatment records and claims folder.  Reportedly, service treatment records showed that, in January 1974, the Veteran was consulted to physical therapy for complaints of back pain.  Approximately one year later, he was once again referred to physical therapy for chronic low back pain.  Reportedly, the Veteran complained of back pain secondary to lifting heavy cable.  In December 1975, the Veteran was heard to complain of back pain for three hours.  Reportedly, the Veteran had hurt his back while moving a wall locker.  In September 1976, the Veteran reported that he had "pulled a muscle while lifting a rifle."  Apparently, the following month, there was evidence of some muscle spasm.  In November 1976, the Veteran indicated that he was once again experiencing back pain related to exercise.  At that time, there was noted the presence of acute muscle strain, but with a "high functional overlay."  Significantly, at the time of a service separation examination in October 1977, the Veteran's spine was "marked as normal."  Moreover, there was no documentation of any treatment for back pain during the period from 1977 to 2005.  According to the examiner, the Veteran, who was a young man at the time of his active military service, had sustained recurrent muscle strain related to lifting and other mechanical pulling.  However, based on the above data, it remained the opinion of the examiner that the Veteran's back condition was less likely than not related to the back pain which he had experienced while on active military service. 

The Board finds the aforementioned opinions highly probative because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions. See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the evidence received since the time of the March 2006 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding reopening of the issue of entitlement to service connection for a chronic low back disability must be denied. 

In evaluating the Veteran's claimed low back disability, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current low back pathology to an incident or incidents of his period of active military service.  This information was essentially of record at the time of the prior decisions, and does not constitute new and material evidence for reopening this claim.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a chronic low back disability is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  However, a review of the record would appear to indicate that the Veteran has not yet been afforded his full due process rights as regards that particular issue.

In that regard, at the time of the Board's prior remand in February 2011, it was noted that, under the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), alternate psychiatric diagnoses are to be considered as part of an underlying claim for service connection for posttraumatic stress disorder.  Further noted was that, to date, the RO had not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than posttraumatic stress disorder.  In that regard, VA medical records reflected that the Veteran had been diagnosed with psychiatric disorders other than posttraumatic stress disorder, to include bipolar disorder and organic affective disorder.  Under the circumstances, it was requested that the RO, in further adjudicating the Veteran's claim, take into consideration his potential entitlement to service connection for acquired psychiatric disorders other than posttraumatic stress disorder.

In response to the Board's remand, the RO, in May 2012, issued a Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  However, that SSOC made no mention whatsoever of acquired psychiatric disorders other than posttraumatic stress disorder, to include the previously-referenced bipolar disorder, and organic affective disorder.  Significantly, in addition to those two psychiatric diagnoses, the Veteran has now received diagnoses of other acquired psychiatric disorders, to include a major depressive disorder, anxiety, a mood disorder, and an adjustment disorder with mixed features.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  See Stegall v. West, 18 Vet. App. 268 (1998).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), specifically taking into account acquired psychiatric disorders other than posttraumatic stress disorder, including bipolar disorder, organic affective disorder, major depressive disorder, anxiety, mood disorder, and adjustment disorder with mixed features.  If additional examination is needed for full adjudication of this matter, such examination should be scheduled.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in May 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


